Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
 
Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “wherein the pressure vessel system includes a control unit, wherein a safety function is stored in the control unit, and wherein the safety function ensures that the valve can be actuated only if an actual pressure difference between an inlet pressure at an inlet of the valve and an outlet pressure at an outlet of the valve is in a range of 0% to 50% inclusive” (claim 1, determined to be a limiting part of the preamble), or “wherein a safety function is stored in the control unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,367,349 to Thyroff is considered the closest prior art, but discloses a control unit that allows each valve to be opened in spite of a high pressure differential across such valve during 1 out of 3 cycles, while preventing each valve from being opened during such high pressure differential in 2 out of 3 cycles.
US 2013/0037146 is also considered relevant and discloses use of a second valve 224 to relieve differential pressure across a main valve 218 before opening main valve 218 to avoid damage to seat 222.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/11/22